Title: To James Madison from Josef Yznardy, 5 October 1802
From: Yznardy, Josef
To: Madison, James


					
						Sir.
						Cadiz 5th. October 1802.
					
					Referring to what I had the honour of addressing you on the    ultimo. The purport of the present is Solely to inclose you Copy of a circular received yesterday from Mr. William Willis of Barcelona; a packet from James Simpson Esqr. at Tangiers; The Register of the American Brig Glory of New York Capt. John Waite sold here, to advise having endorsed the Register No. 96. of the Vessel named the Donaldson Norfolk Capt. Duncan McFarlane sold at New Orleans; the Sale of the following American Vessels, Vizt.
					
						
							Maria of Philada.
							Capt. Gustavus Cunningham
							to Bernard Lacoste.
						
						
							Jason of Boston
							W. G. Weld
							 John Murphy.
						
						
							Patapsco of Philada.
							P. W. Hughes
							 Widow Arramendi.
						
						
							Mohawk of New York
							A. Matther
							 B. de la Piedra.
						
					
					I hand you Copy of a Letter I wrote to Mr. Henry Hoit Supercargo of Ship Jason, which will inform 

you that nothing on my part is wanting to cumply with my Office; but the want of Literal 

Instructions deprives me of being able to oblige the Captains & Supercargos to give me notice of 

such Sales and deposit their Registers in the Consular Office, which will serve you a    govierno. Believing me 

to  with due esteem & Veneration, Sir, Your most obedt. hble Servt.
					
						Josef Yznardy
					
					
						After writing the above I have endorsed the Register of the Ship Maria. 
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
